Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REFUSAL
Restriction/Election
This application discloses the following embodiments:
Embodiment 1, 1.1-1.6: The claim shows a dog kennel, having a form similar to an extruded pentagon or simulative of a traditional “dog house”. However, the roof panels are offset at the center connection, and the side/rear wall panels and doors have rows of vertical apertures. A dimpled cushion within the kennel is somewhat visible. The doors are fastened closed on the front of the kennel, and a bone-shaped nameplate is mounted above the door at the front-left exterior.
Embodiment 2, 2.1-2.6: The claim shows a dog kennel, having a form similar to an extruded rectangle or a cuboid shape. The roof panel is solid and horizontal and the side/rear wall panels have rows of horizontal apertures. The doors have broad, clear panel inserts. A dimpled cushion within the kennel is clearly visible. The doors are fastened closed on the front of the kennel, and a heart-shaped nameplate is mounted above the door at the front-left exterior.
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967). 
Because of the differences identified, the Embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art. 
The above embodiments divide into the following patentably distinct Groups of designs:
Group I: Embodiment 1
Group II: Embodiment 2
The diverse configurations of each Group (featuring two defined, geometric exterior forms) of the dog kennels have significantly different overall appearances, which results in patentably distinct designs.
Restriction is required under 35 USC 121 to one of the patentably distinct Groups of designs.  
A reply to this requirement must include an election of a single Group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143. Any reply that does not include election of a single Group will be held nonresponsive. 
Applicant must cancel any drawing figures and corresponding descriptions directed to non-elected Groups. 
Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965). No argument asserting patentability between the Groups will be considered once the Groups have been determined to comprise a single inventive concept. 
Applicant is reminded that an elected design must be represented by a drawing or drawings that comply with the requirements of 37 CFR 1.84, and must contain a sufficient number of views to constitute a complete disclosure of the appearance of the design (MPEP 1503.02) to avoid a rejection under 35 USC 112(a)&(b).
Refusal Reply Reminder
Applicant is also reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by Applicant. If Applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b). 
Conclusion
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960). 
The references are cited as pertinent to the claimed design, but no determination as to the patentability has been made pending a response to this restriction requirement. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Kendra Leslie Hamilton whose telephone number is 571-272-7521. Examiner can typically be reached on weekdays, 9:30-5:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Sheryl Lane, can be reached at 571-272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see pair-direct.uspto.gov. Should you 
 
/Kendra Leslie Hamilton/
Primary Examiner, Art Unit 2915                                                                                                                                                                                                        
02/07/2022